Case 1:17-cv-00038-JJM-PAS Document 184 Filed 12/02/19 Page 1 of 4 PageID #: 3669



                        UNITED STATES DISTRICT COURT
                                      For the
                           DISTRICT OF RHODE ISLAND
  __________________________________________
                                             )
  NATIONAL LIABILITY & FIRE INSURANCE )
  CO. and BOAT OWNERS ASSOCIATION OF         )
  OF THE UNITED STATES                       ) Civil Action:
        Plaintiffs                           ) No: 17-cv-0038-S-PAS
                                             )
  v.                                         ) In Admiralty
                                             )
  NATHAN CARMAN                              )
        Defendant.                           )
  __________________________________________)

                          DEFENDANT’S MOTION FOR A NEW TRIAL


         Now comes the Defendant and pursuant to F.R.Civ.P. 59 respectfully request that this

  Honorable Court grant a new trial in this bifurcated trial.

         As grounds thereof the Defendant states as follows:



  1.     Exhibits 25.3, Exhibits 32.33 & 32.34 (The alleged Policy and related e-mail

         At trial this Court improperly admitted into evidence, over the objection of the

  Defendant, Plaintiff’s Exhibit 25.3 without laying a sufficient foundation pursuant to the Federal

  Rules of Evidence for the admission of this document. In addition to improperly admitting

  Exhibit 25.3 the Court improperly admitted exhibits 32.34 and 32.33. These documents were

  admitted through the testimony of Mr. Pellerin who admitted that he had no personal knowledge

  of these documents and was not the custodian of the record. The Court overruled Defendant’s

  objections to these documents without any explanation or basis within the Federal Rules of

  Evidence. The improper admission of Exhibit 25.3 was highly prejudicial as the Court relied




                                                    1
Case 1:17-cv-00038-JJM-PAS Document 184 Filed 12/02/19 Page 2 of 4 PageID #: 3670



  (almost exclusively) upon Exhibit 25.3, specifically what the Court referred to as “Exclusion D”

  as the basis of its Judgement in favor of the Plaintiff’s.

  2         Admission of Evidence Not Produced During Discovery

            At trial the Court improperly admitted evidence which should have been excluded

  pursuant Defendant’s Motion to Exclude Pursuant to Rule 37(c) including Plaintiff’s Exhibit

  25.3 discussed above.

  3.        Court Failure to Consider Defendant’s Counterclaim Counts II, III and IV

            At trial the Court did not consider the claims asserted by the Defendant in Counts II, III

  and IV.



            Wherefore, the Defendant respectfully requests that pursuant to F.R.Civ.P. 59 that this

  Court grant a new trial.




                                                  Respectfully Submitted
                                                  On behalf of the Defendant,
                                                  Nathan Carman

                                                  /s/ David F. Anderson
                                                  David F. Anderson
                                                  Latti & Anderson LLP
                                                  30 Union Wharf
                                                  Boston, MA 02109
                                                  (617) 523-1000
                                                  DAnderson@LattiAnderson.com

                                                  And local counsel

                                                  /s/ Richard S. Humphrey
                                                  Richard S. Humphrey
                                                  Law Office of Richard S. Humphrey
                                                  3852 Main Road
                                                  Tiverton, RI 02878

                                                     2
Case 1:17-cv-00038-JJM-PAS Document 184 Filed 12/02/19 Page 3 of 4 PageID #: 3671



                                     richardhumphrey@richardhumphreylaw.com

  Dated: December 2, 2019




                                        3
Case 1:17-cv-00038-JJM-PAS Document 184 Filed 12/02/19 Page 4 of 4 PageID #: 3672




                           CERTIFICATE OF ELECTRONIC SERVICE

         I hereby certify that on the above date, I electronically filed the above pleading with the
  Clerk of the Court using CM/ECF system which will send notification of such filing(s) to all
  counsel of record for all parties.


                                                        /s/David F. Anderson
                                                        David F. Anderson




                                                   4
